On Rehearing.
Through a misunderstanding, we treated this case as though Clovis Dardeau, one of the defendants herein, was no longer urging his rights under the appeal. His attorney, on an application for a rehearing, called our attention to the fact that Dardeau had reserved a bill of exception to the ruling of the trial judge and had properly perfected his appeal, which he had not waived or abandoned, and that we had erroneously excluded him from the benefits of our judgment.
An examination of the record discloses that counsel's statement is correct. As Dardeau's position is identical with that of his co-defendant Oliver, he is equally entitled to have the judgment of this Court likewise apply to him.
For the reasons assigned, it is ordered, adjudged and decreed that our original decree be and the same is hereby amended by sustaining the plea of prescription and also annulling the verdict of the jury and the sentence of the district court as to the co-defendant Clovis Dardeau, who is hereby discharged, and, as thus amended, the decree is made the final judgment of this Court, and the application for a rehearing filed by the co-defendant Clovis Dardeau is sustained in that respect.
The State's application for a rehearing is denied.
ODOM, J., dissents from the refusal to grant the State a rehearing. *Page 675